DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,887,758 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Kim et al. (U.S. PGPub 2013/0039232) teaches receiving a message requesting UE capability information from the eNB, generating first capability information and second capability information according to the UE capability information requesting message, and transmitting UE capability information including the first and second capability information to the eNB. The first capability information comprises FDD capability information applicable to an FDD mode or TDD capability information applicable to a TDD mode. The second capability information comprises capability information applicable to both the FDD mode and the TDD mode (See [0011]).
The prior art of Henttonen et al. (U.S. PGPub 2017/0339555) teaches transmitting to at least one UE, by a network node, a message comprising a flag indicating that the network supports dual connectivity and/or indicating that the network would like to receive UE capability indications of DC support. The method further includes, based on the presence of the flag, receiving, from the at least one UE, the dual connectivity capabilities of the at least one UE (See [0010]).
Claims 1-5 appear to be novel and inventive because prior art fails to show or teach a method comprising: generating a data packet of user equipment (UE) capability information in a Radio Resource Control (RRC) layer; determining that a size of the data packet of the UE capability information exceeds a maximum processing tolerance of a Packet Data Convergence Protocol (PDCP) layer; splitting the data packet of the UE capability information into at least two pieces in the RRC layer, wherein each piece of the data packet of the UE capability information does not exceed the maximum processing tolerance of the PDCP layer; and transmitting the at least two pieces of the data packet to a network side device using separate RRC messages, wherein each RRC message comprises first indication information indicating an order of a carried piece of the data packet in all the at least two pieces of the data packet.
Claims 6-10 appear to be novel and inventive for reasons similar to claim 1 above.
Claims 11-15 appear to be novel and inventive because prior art fails to show or teach a method comprising: receiving at least two RRC messages from a user equipment (UE), wherein each RRC message comprises a piece of a plurality of pieces of a data packet of UE capability information, and each piece of the data packet of the UE capability information does not exceed a maximum processing tolerance of a PDCP layer; and each RRC message comprises first indication HW 851o868oUSo6-38-information indicating an order of a carried piece in the plurality of pieces of the data packet of the UE capability information; and combining the plurality of pieces of the data packet of the UE capability information associating with the at least two RRC messages to generate the data packet of the UE capability information.  
Claims 16-20 appear to be novel and inventive for reasons similar to claim 11 above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8/3/2022